 

BENJAMIN SERRATOS III
P 0 BOX 758@3€ 2:18-cV-OOO77-I\/|CE-K.]N Document 34 Filed 12/07/18 Pagelofl

cREScENT cITY, cA. 95532
(IN PRo-PER)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

BENJAMIN SERRATOS III,
Petitioner,

In Re : Clarification of

 

usi 0
T
JAMES ROBERTSON, Actins WZ§§SP;»;ns§BWH§%¥DNM~ °°“rt °rder dated (A“g’ 21’2018)

' xR\ 7a ‘
Respondent,E§i:§:§i*'¥q$r_¥,,,_. Inre L,.spondents Motion to
w MW“&“ Withdraw/Dismiss Action (AEDPA)

1 ( THIS IS NOT PETITIONERS REPLY/TRAVERSE )

 

TO CLERK OF THE COURT and Or MAGISTRATE JUDGE KENDALL J. NEWMAN

On 11/26/2018 Respondents Answer to Writ of Habeas Corpus 2:18-cv-OOO77-MCE-KJN,}

 

were received.

\
Respondents New Designation of Counsel, and Notice of Lodging of Documents `
Respondent does not specify why again there is a new designation counsel

and nor addresses prior motion to withdraw and motion to dismiss action

in re "Untimeliness" (AEDPA) which was granted and ordered by this court
Petitioner is requesting a clarification, and for Respondent to be refered

to Court Order Dated ( August 21, 2018)

In addition Petitioner is requesting to ensure (2010) Bail hearing Transcripts
and (2011) Preliminary Hearing Transcripts and all Counsels Motions to be
lodged.

Respectfully,

Benjamin Serratos III
(ln Pro-Per)

 

